Citation Nr: 1514712	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, additional development is needed to ensure that the claim is afforded every consideration.

In this regard, in the April 2012 VA examination report, the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  In addition, the April 2012 VA examination report reflects the examiner's opinion that the Veteran's depression is not caused by or a result of experiences while he was in service.  For the following reasons, the Board finds that a further opinion is necessary.

First, a December 2014 VA treatment record reflects a diagnosis of PTSD by D.T., a psychologist.  As the evidence now suggests a current diagnosis of PTSD, remand for an additional VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that the claimant have a current disability in order to be entitled to service connection is satisfied when a disability is shown at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Second, the Board finds that the opinion provided in the April 2012 VA examination report is not sufficient to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this regard, the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The April 2012 VA examination report does not contain sufficient reasoning as to the opinion that the Veteran's depression is not related to his service.  In addition, the examiner did not address the Veteran's service treatment records, which reflect that he was seen in a psychiatric clinic twice in February 1975.  Thus, a further opinion is necessary in order to make an informed decision.

Third, the December 2014 VA treatment record notes that the Veteran was diagnosed as having PTSD by three other VA providers:  Dr. R. on Feb 6, 2012, Dr. T. on Jan 6, 2014, and Dr. K. on July 7, 2014.  Accordingly, the Veteran's complete VA treatment records must be obtained.     

Fourth, service treatment records dated February 7, 1975 and February 11, 1975 show that the Veteran was seen in the psychiatric clinic; however, the psychiatric clinic records are not associated with his service treatment records.  Therefore, a specific request should be made for these records on remand.

Finally, the Veteran has reported receiving treatment from a private psychiatrist in 2003 and/or 2004, and that he was referred to a psychologist through his work.  His complete private treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:


1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and mental health records.  In particular, service treatment records dated February 7, 1975 and February 11, 1975 show that the Veteran was seen in the psychiatric clinic; however, the psychiatric clinic records are not associated with his service treatment records.  Therefore, a specific request should be made for these records.  If they are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's treatment records from the private psychiatrist that treated him in 2003 and/or 2004, and from the psychologist that he was referred to through his work.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since February 2012, to include records from Dr. R. on February 6, 2012, Dr. T. on January 6, 2014, and Dr. K. on July 7, 2014.

4.  Next, schedule the Veteran for a VA psychiatric examination by a psychologist or a psychiatrist.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present in accordance with DSM-V, i.e., PTSD, depression, etc.



The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should acknowledge the Veteran's in-service stressors, as well as his February 7 and February 11, 1975 visits to a psychiatric clinic.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

